      Case 2:19-cv-05936-GMS Document 18 Filed 03/23/21 Page 1 of 1



 1
 2                      IN THE UNITED STATES DISTRICT COURT
 3                            FOR THE DISTRICT OF ARIZONA
 4
 5   Ruben Plaza-Uzeta,                             No. CV-19-05936-PHX-GMS
                                                    No. CR-05-00225-PHX-GMS-2
 6                  Petitioner,
                                                    ORDER
 7   v.
 8   United States of America,
 9                  Defendant.
10
11
12          Pending before the Court is a Report and Recommendation (“R&R”) (CV Doc. 17)
13   issued by Magistrate Judge Michelle H. Burns recommending that the Court grant
14   Petitioner Ruben Plaza-Uzeta’s (“Petitioner”) Motion to Vacate, Set Aside, or Correct

15   Sentence. No objections to the R&R were filed. Upon review, the Court accepts the R&R.
16          IT IS THEREFORE ORDERED that the Report and Recommendation of

17   Magistrate Judge Michelle H. Burns (CV Doc. 17) is ADOPTED.
18          IT IS FURTHER ORDERED that Petitioner’s Motion to Vacate, Set Aside, or

19   Correct Sentence under 28 U.S.C. § 2255 (CV Doc. 13; CR Doc. 272) is GRANTED.

20          IT IS FURTHER ORDERED that Petitioner’s 84-month sentence for the § 924(c)
21   conviction is vacated.
22          IT IS FURTHER ORDERED setting this matter for resentencing in CR-05-

23   00225-PHX-GMS-2 on Counts 1-4 for May 3, 2021 at 4:00 p.m., in Courtroom 601,

24   before Chief Judge G. Murray Snow.

25          Dated this 23rd day of March, 2021.

26
27
28
